Citation Nr: 1430006	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-35 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial, compensable disability rating for gout of the bilateral toes, prior to February 10, 2009, and from 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran had periods of active duty service from September 1978 to September 1982, from October 1989 to February 1990, from December 1992 to April 1993, from April 1998 to September 1998, from May 2002 to September 2002, and from January 2003 to July 2003.  The Veteran also had service in the Alabama Air National Guard from August 1978 to August 1984, and from July 1989 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted the Veteran's claim for service connection for bilateral gout of the toes, and assigned a zero percent (noncompensable) rating.  In a June 2009 rating decision, the RO increased the Veteran's rating to 20 percent, effective February 10, 2009.  Because the Veteran disagreed with the initial rating assigned following the grant of service connection for bilateral gout of the toes, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating during the pendency of the appeal of 20 percent, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2010, the Veteran testified at a Board hearing before the undersigned at the RO.  A copy of the transcript is of record.

In March 2011, the Board remanded this case for further development, and the appeal has returned to the Board for further appellate review.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks entitlement to an initial, compensable disability rating for gout of the bilateral toes prior to February 10, 2009, and from 20 percent thereafter.  Before the Board can adjudicate this claim on the merits, additional development is required.  38 C.F.R. § 19.9(a) (2013).

I.  New Examination

In accordance with the Board's remand instructions, the Veteran was afforded a VA examination in May 2011 (with a September 2012 addendum) in connection with his claim.  The Board's remand instructed the examiner to "include a statement regarding the frequency of incapacitating exacerbations, as well as general health impairment, weight loss, and anemia. . . .The examiner should attempt to distinguish any impairment related to his service-connected gout from any nonservice-connected disabilities."  These instructions were not accomplished.  The May 2011 VA examination report provided no statement regarding whether the Veteran has any incapacitating exacerbations, and if so, the frequency of such exacerbations.  In a September 2012 addendum, the examiner studied the Veteran's uric acid levels to determine when flare-ups occurred, but this did not answer the question as to whether the Veteran underwent incapacitating exacerbations.  Further, there is no comment as to whether the Veteran has suffered from weight loss or anemia due to his gout.  As this information is essential to rating the Veteran, see 38 C.F.R. § 4.71a, Diagnostic Code 5017, the Veteran must be afforded a new examination.  Further, the Veteran has been diagnosed with other foot disorders, and there was no attempt to distinguish any of his nonservice-connected foot problems from his gout symptomatology.  

For these reasons, the claim is remanded for a new examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers on an Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.)


II.  Supplemental Statement of the Case

Pertinent VA treatment records have been associated with the electronic claims file since the AOJ's last adjudication.  The Board cannot consider this evidence in the first instance, see 38 C.F.R. § 19.37, and as such, it must be considered by the AOJ prior to Board review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claim file any relevant VA treatment records concerning the issue on appeal.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected gout of the bilateral toes.  The claims file, as well as any relevant records contained in the Veteran's electronic file, should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is requested to perform all necessary clinical testing using the Disability Benefit Questionnaire for non-degenerative arthritis (including inflammatory, autoimmune, crystalline, and infectious arthritis) and Dysbaric Osteonecrosis.  A report of the examination should be prepared and associated with the Veteran's VA claims file.  The examination report must discuss the frequency of incapacitating exacerbations, as well as whether the Veteran's gout has caused any weight loss or anemia.  Where necessary, the examiner should attempt to distinguish any impairment related to his service-connected gout from any other nonservice-connected disabilities.

3.  The Veteran is hereby notified that it is his responsibility to report for a VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.   38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  Thereafter, readjudicate the issue on appeal, considering all evidence of record, to include any new evidence associated with the paper and electronic file since the October 2012 Supplemental Statement of the Case.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



